DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 21 May 2020, 22 May 2020, 15 July 2020, 06 October 2020 and 27 September 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinarbasi et al. (US 9,853,206) (hereinafter, “Pinarbasi”).
Re: independent claim 1, Pinarbasi discloses in fig. 5 a MRAM device comprising: a magnetic tunnel junction comprising a reference layer (332) having a fixed magnetization direction, a free layer (336), and a nonmagnetic tunnel barrier layer (334) located between the reference layer and the free layer; a negative-magnetic-anisotropy 
Re: claims 2 and 13, Pinarbasi discloses the MRAM device of Claim 1 and the method of claim 10, wherein: the negative-magnetic-anisotropy assist layer (350) has an easy magnetization plane that is perpendicular to the fixed magnetization of the reference layer (332); and the negative-magnetic-anisotropy assist layer has no easy axis direction within the easy magnetization plane.
Re: claim 3, Pinarbasi discloses the MRAM device of Claim 1, wherein: the free layer (336) has positive magnetic anisotropy to provide bistable magnetization states that include a parallel state having a magnetization that is parallel to the fixed vertical magnetization and an antiparallel state having a magnetization that is antiparallel to the fixed vertical magnetization (col 1 ll. 37-46); and magnetic energy of the negative-magnetic-anisotropy assist layer is invariant under rotation of the magnetization of the negative-magnetic-anisotropy assist layer within the horizontal plane (fig. 4, col 7 ll. 22-52).
Re: claim 4, Pinarbasi discloses the MRAM device of Claim 1, wherein the negative-magnetic-anisotropy assist layer (350) comprises a homogeneous negative magnetic anisotropy material (col 9 ll. 44-49).
Re: claims 5 and 14, Pinarbasi discloses the MRAM device of Claim 4 and the method of claim 10, wherein the negative-magnetic-anisotropy assist layer comprises a cobalt-iridium alloy or a cobalt-iron alloy (col 9 ll. 44-49).
Re: claim 8, Pinarbasi discloses the MRAM device of Claim 1 further comprising a synthetic antiferromagnetic structure comprising the reference layer (332), a fixed ferromagnetic layer (314) having a magnetization that is antiparallel to the fixed magnetization direction of the reference layer (col 8 ll. 21-26), and an antiferromagnetic coupling layer (316) located between the reference layer and the fixed ferromagnetic layer. 
Re: claim 9, Pinarbasi discloses the MRAM device of Claim 1, further comprising a nonmagnetic capping layer (370) located over the negative-magnetic-anisotropy assist layer (350).
Re: claim 10, Pinarbasi discloses a method of operating a MRAM device, comprising: providing the MRAM device of Claim 1; and flowing current through the magnetic tunnel junction, the first nonmagnetic spacer layer, and the negative-magnetic-anisotropy assist layer (fig. 5). 
Re: claim 11, Pinarbasi discloses the method of Claim 10, wherein the negative-magnetic-anisotropy assist layer (350) provides an initial torque to a magnetization of the free layer during an initial phase of precession of the magnetization of the free layer around a vertical axis that is parallel to the fixed magnetization direction of the reference layer upon initiation of the flowing of the current through the MRAM device (fig. 4, col 7 ll. 22-52).
Re: claim 12, Pinarbasi discloses the MRAM device of Claim 11, wherein: coupling occurs between an in-plane magnetization of the negative-magnetic- anisotropy assist layer and the magnetization of the free layer during precession of the magnetization of the free layer around a vertical axis that is parallel to the fixed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 9,853,206) (hereinafter, “Pinarbasi”) in view of Zhu et al. (US 7,826,258) (hereinafter, “Zhu”).
Re: claim 6, Pinarbasi discloses the MRAM device of Claim 5.
Pinarbasi does not disclose expressly wherein the negative-magnetic-anisotropy assist layer comprises the cobalt-iridium alloy comprising 70 to 90 atomic percent cobalt and 10 to 30 atomic percent iridium.
Zhu discloses a negative-magnetic-anisotropy assist layer (22 in fig. 1) comprising a cobalt-iridium alloy (col 3 ll. 30-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cobalt-iridium alloy for the negative-
	Additionally, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 9,853,206) (hereinafter, “Pinarbasi”).
Re: claim 7, Pinarbasi discloses the MRAM device of Claim 5.
Pinarbasi does not disclose expressly wherein the negative-magnetic-anisotropy assist layer comprises the cobalt-iron alloy comprising 90 to 99.5 atomic percent cobalt and 0.5 to 10 atomic percent iron.
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). See MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,797,227 (‘227). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the instant application are recited in claims 1-19 of ‘227.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,892 (‘892). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the instant application are recited in claims 1-20 of ‘892.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,862,022 (‘022). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-14 of the instant application are recited in claims 1-25 of ‘022.
	
Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/26/2022